           Case 2:20-cr-00230-KJD-DJA Document 40 Filed 04/21/21 Page 1 of 3



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:20-CR-230-KJD-DJA

 9                 Plaintiff,                      Preliminary Order of Forfeiture

10         v.

11 MICHAEL MOE,

12                 Defendant.

13         This Court finds Michael Moe pled guilty to Count One of a One-Count Criminal
14 Indictment charging him with felon in possession of a firearm in violation of 18 U.S.C. §

15 922(g)(1). Criminal Indictment, ECF No. 1; Change of Plea, ECF No. 35; Plea Agreement,

16 ECF No. 37.

17         This Court finds Michael Moe agreed to the forfeiture of the property set forth in the
18 Plea Agreement and the Forfeiture Allegation of the Criminal Indictment. Criminal

19 Indictment, ECF No. 1; Change of Plea, ECF No. 35; Plea Agreement, ECF No. 37.

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and the Forfeiture Allegation of the Criminal Indictment and the offense to

23 which Michael Moe pled guilty.

24         The following property is any firearm or ammunition involved in or used in any
25 knowing violation of 18 U.S.C. § 922(g)(1) and is subject to forfeiture pursuant to 18 U.S.C.

26 § 924(d)(1) with 28 U.S.C. § 2461(c):

27              1. a Glock 22 .40 caliber handgun bearing serial number BEKU549; and
28              2. any and all compatible ammunition
            Case 2:20-cr-00230-KJD-DJA Document 40 Filed 04/21/21 Page 2 of 3



 1   (all of which constitutes property).

 2          This Court finds that on the government’s motion, the Court may at any time enter

 3   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 4   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 5   32.2(b)(2)(C).

 6          This Court finds the United States of America is now entitled to, and should, reduce

 7   the aforementioned property to the possession of the United States of America.

 8          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 9   DECREED that the United States of America should seize the aforementioned property.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

11   rights, ownership rights, and all rights, titles, and interests of Michael Moe in the

12   aforementioned property are forfeited and are vested in the United States of America and

13   shall be safely held by the United States of America until further order of the Court.

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

15   of America shall publish for at least thirty (30) consecutive days on the official internet

16   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

17   describe the forfeited property, state the time under the applicable statute when a petition

18   contesting the forfeiture must be filed, and state the name and contact information for the

19   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

20   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

21   the government may instead serve every person reasonably identified as a potential claimant

22   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

23   Rule G(4)(a)(i)(A).

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

25   or entity who claims an interest in the aforementioned property must file a petition for a

26   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

27   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

28   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
                                                   2
            Case 2:20-cr-00230-KJD-DJA Document 40 Filed 04/21/21 Page 3 of 3



 1   right, title, or interest in the forfeited property and any additional facts supporting the

 2   petitioner’s petition and the relief sought.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 4   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 5   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 6   not sent, no later than sixty (60) days after the first day of the publication on the official

 7   internet government forfeiture site, www.forfeiture.gov.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 9   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

10   Attorney’s Office at the following address at the time of filing:

11                  Daniel D. Hollingsworth
                    Assistant United States Attorney
12                  James A. Blum
                    Assistant United States Attorney
13                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
14

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

16   described herein need not be published in the event a Declaration of Forfeiture is issued by

17   the appropriate agency following publication of notice of seizure and intent to

18   administratively forfeit the above-described property.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

20   copies of this Order to all counsel of record.

21          Dated: April 20, 2021

22

23

24                                                  KENT J. DAWSON
                                                    UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                      3
